Citation Nr: 0323206	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema on a direct basis and 
as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service with the U.S. Army 
Transportation Corps from July 1943 to December 1945, and had 
additional service in the Naval Reserves with the Merchant 
Marine from December 1942 to September 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

The veteran has also claimed entitlement to service 
connection for a heart disorder as secondary to service-
connected asbestosis.  See Statement from the veteran, dated 
April 10, 2001.  This matter is referred to the RO for 
appropriate action.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In October 2001, the veteran underwent a VA examination.  In 
an addendum to that examination report, the examiner opined 
that the veteran's obstructive airway disease was "less 
likely secondary to asbestosis."  However, no opinion was 
provided as to whether the veteran's COPD and emphysema had 
their onset during active service or are related to any in-
service disease or injury (including exposure to asbestos), 
or whether emphysema was secondary to service-connected 
asbestosis.  Therefore, an additional opinion is needed to 
fully and fairly adjudicate the claim on appeal.  The veteran 
should be examined by an appropriate VA specialist, with the 
benefit of the entire claims folder to be considered in 
conjunction with the examination.

In October 2002, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
indicated that his private physician had indicated to him 
that his COPD could be aggravated by his service-connected 
asbestosis.  He also stated in April 2001 that his pulmonary 
doctor believed that exposure to asbestos may be the primary 
cause of his COPD and emphysema.  On remand, he should be 
asked to provide written statements from these doctors 
documenting their opinions.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for COPD and 
emphysema since his separation from 
service.  Obtain records from each health 
care provider he identifies that are not 
already of record.

3.  The veteran indicated that his 
private physician(s) told him that his 
COPD could be aggravated by his service-
connected asbestosis and that exposure to 
asbestos may be the primary cause of his 
COPD and emphysema.  Ask the veteran to 
provide written statements from this 
doctor(s) documenting these opinions.

4.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a specialist in pulmonary disorders.  The 
claims file and a separate copy of this 
Remand must be made available to and 
reviewed by the doctor prior and pursuant 
to conduction of the examination.  The 
doctor must annotate the examination 
report that the claims file was in fact 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed chronic 
obstructive pulmonary disease or 
emphysema had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
asbestos.

The doctor should also provide an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed chronic 
obstructive pulmonary disease or 
emphysema was either (a) caused by or (b) 
aggravated by the veteran's service-
connected asbestosis.  

It is requested that the doctor discuss 
the prior medical evidence in detail and 
reconcile any contradictory evidence.  
The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Also, ensure that no 
other notification or development action, 
in addition to those directed above, is 
required is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this Remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.110, 
3.159 and 3.326(a) (2002).

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




